Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/04/2020, 1/13/2021, 03/05/2021, 03/17/2021, 10/12/2021, 01/04/2022, 01/12/2022, and 10/20/2022.  An initialed copy is attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/088,665 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of Application 17/088,676 are encompassed in the independent as well as dependent claims of Application 17/088,665.

Application 17/088,676
Application 17/088,665
Claim 1:
An optical imaging system comprising:

a first lens comprising a positive refractive power, a convex object-side surface, and a concave image-side surface; 

a second lens comprising a refractive power, a convex object-side surface, and a concave image-side surface; 


a third lens comprising a refractive power, a convex object-side surface, and a concave image-side surface; 

a fourth lens comprising a refractive power; 

a fifth lens comprising a refractive power; 


a sixth lens comprising a refractive power and a convex object-side surface; and

a seventh lens comprising a negative refractive power and a concave image-side surface, 

wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are disposed in order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system;


a fourth lens comprising a refractive power and a convex object-side surface;

a sixth lens comprising a positive refractive power and a convex object-side surface;
Claim 1: 
An optical imaging system comprising: 

a first lens comprising a positive refractive power, a convex object-side surface, and a concave image-side surface; 

a second lens comprising a negative refractive power, a convex object-side surface, and a concave image-side surface; 

a third lens comprising a refractive power, a convex object-side surface, and a concave image-side surface; 

a fourth lens comprising a refractive power; 

a fifth lens comprising a negative refractive power; 

a sixth lens comprising a refractive power and a convex object-side surface; and 

a seventh lens comprising a negative refractive power and a concave image-side surface, 

wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are disposed in order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an image side of the optical imaging system;


Claim 4


Claim 5

Claim 2:
The optical imaging system of claim 1,

wherein the second lens comprises a negative refractive power, 


wherein the third lens comprises a positive refractive power, 


wherein the fourth lens comprises a concave image-side surface, 


wherein the sixth lens comprises a convex image-side surface, and 


wherein the seventh lens comprises a concave object-side surface.


Claim 1
a second lens comprising a negative refractive power,

Claim 2
wherein the third lens comprises a positive refractive power,

Claim 6
wherein the fourth lens comprises a concave image-side surface

Claim 8
wherein the sixth lens comprises a convex image-side surface

Claim 10
wherein the seventh lens comprises a concave object-side surface
Claim 3
Claim 4
Claim 4
Claim 7
Claim 5
Claim 4 and Claim 1
Claim 6
Claim 3, Claim 7, and Claim 9


Claims 1, 3, 5, 8. 9, 11, 12, 15 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-17, 21-23, 25 and 27 of copending Application No. 17/099,038 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of Application 17/088,676 are encompassed in the independent as well as dependent claims of Application 17/099,038.

Application 17/088,676
Application 17/099,038
Claim 1:
An optical imaging system comprising:

a first lens comprising a positive refractive power, a convex object-side surface, and a concave image-side surface; 

a second lens comprising a convex object-side surface; 

a third lens comprising; 

a fourth lens; 

a fifth lens; 

a sixth lens; and

a seventh lens comprising a concave image-side surface, 

wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are disposed in order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system;






a second lens comprising a refractive power, 


second lens comprising a concave image-side surface;


a third lens comprising a refractive power, a convex object-side surface, and a concave image-side surface; 


a fourth lens comprising a refractive power


a fifth lens comprising a refractive power



a sixth lens comprising a refractive power 



a sixth lens comprising a convex object-side surface


a seventh lens comprising a negative refractive power 


a seventh lens comprising a concave image-side surface
Claim 14: 
An optical imaging system comprising: 

a first lens, wherein the first lens has a convex object-side surface and a concave image-side surface, 

a second lens, the second lens has a convex object-side surface,

a third lens, 

a fourth lens, 

a fifth lens, 

a sixth lens, and 

the seventh lens has a concave image-side surface, and 

a seventh lens sequentially disposed in numerical order from an object side of the optical imaging system toward an image side of the optical imaging system, 
the optical imaging system satisfies 0.5 < L12345TRavg/L7TR < 0.9, where L12345TRavg is an average value of overall outer diameters of the first to fifth lenses, L7TR is an overall outer diameter of the seventh lens, and L12345TRavg and L7TR are expressed in a same unit of measurement.;

Claim 14
the second lens has a negative refractive power

Claim 16
wherein the second lens has a concave image-side surface

Claim 16
the third lens has a convex object-side surface and a concave image-side surface

Claim 15
the fourth lens has a positive refractive power

Claim 15
the fifth lens has a negative refractive power

Claim 15
the sixth lens has a positive refractive power

Claim 16
the sixth lens has a convex object- side surface

Claim 15 
the seventh lens has a negative refractive power

Claim 17
the seventh lens has a concave object-side surface
Claim 3
Claim 15
Claim 5
Claim 15
Claim 8
Claim 22
Claim 9
Claim 23
Claim 11
Claim 27
Claim 12
Claim 25
Claim 15
Claim 21
Claim 20:
An optical imaging system comprising: 


a first lens; 



a second lens comprising a convex object-side surface, 

a third lens; 

a fourth lens; 

a fifth lens; 

a sixth lens; and 

a seventh lens comprising a concave image-side surface, 

wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are disposed in order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an image side of the optical imaging system;






a first lens comprising a refractive power



a second lens comprising a refractive power, 


second lens comprising a concave image-side surface;



a third lens comprising a refractive power and a convex object-side surface



a fourth lens comprising a refractive power


a fifth lens comprising a refractive power



a sixth lens comprising a positive refractive power; and 


sixth lens comprising a convex object-side surface


a seventh lens comprising a negative refractive power 


a seventh lens comprising a concave image-side surface
Claim 14: 
An optical imaging system comprising: 
a first lens, wherein the first lens has a convex object-side surface and a concave image-side surface, 

a second lens, the second lens has a convex object-side surface,

a third lens, 

a fourth lens, 

a fifth lens, 

a sixth lens, and 

the seventh lens has a concave image-side surface, and 

a seventh lens sequentially disposed in numerical order from an object side of the optical imaging system toward an image side of the optical imaging system, 
the optical imaging system satisfies 0.5 < L12345TRavg/L7TR < 0.9, where L12345TRavg is an average value of overall outer diameters of the first to fifth lenses, L7TR is an overall outer diameter of the seventh lens, and L12345TRavg and L7TR are expressed in a same unit of measurement.;

Claim 15
the first lens has a positive refractive power

Claim 14
the second lens has a negative refractive power

Claim 16
wherein the second lens has a concave image-side surface

Claim 16
the third lens has a convex object-side surface and a concave image-side surface

Claim 15
the fourth lens has a positive refractive power

Claim 15
the fifth lens has a negative refractive power

Claim 15
the sixth lens has a positive refractive power

Claim 16
the sixth lens has a convex object- side surface

Claim 15 
the seventh lens has a negative refractive power

Claim 17
the seventh lens has a concave object-side surface


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 13, 14, 16-19, and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 13, though Jung et al., (US 2021/0048646) discloses “The optical imaging system of claim 8,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the optical imaging system further satisfies 0.1 < (1/f1+1/f2+1/f3+1/f4+1/f5+1/f6+1/f7)*f < 0.8, where f1 is a focal length of the first lens, f2 is a focal length of the second lens, f3 is a focal length of the third lens, f4 is a focal length of the fourth lens, f5 is a focal length of the fifth lens, f6 is a focal length of the sixth lens, f7 is a focal length of the seventh lens, f is an overall focal length of the optical imaging system, and f1, f2, f3, f4, f5, f6, f7, and f are expressed in a same unit of measurement.”
With respect to Claim 14, though Jung et al., (US 2021/0048646) discloses “The optical imaging system of claim 8,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the optical imaging system further satisfies 0.1 < (1/f1+1/f2+1/f3+1/f4+1/f5+1/f6+1/f7)*f < 0.8, where f1 is a focal length of the first lens, f2 is a focal length of the second lens, f3 is a focal length of the third lens, f4 is a focal length of the fourth lens, f5 is a focal length of the fifth lens, f6 is a focal length of the sixth lens, f7 is a focal length of the seventh lens, f is an overall focal length of the optical imaging system, and f1, f2, f3, f4, f5, f6, f7, and f are expressed in a same unit of measurement.”
With respect to Claim 16, though Jung et al., (US 2021/0048646) discloses “The optical imaging system of claim 8,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the imaging plane is an imaging plane of an image sensor, and the optical imaging system further satisfies TTL < 6.00 mm and 0.6 < TTL/(2*IMG HT) < 0.9, where TTL is a distance along the optical axis from an object-side surface of the first lens to the imaging plane of the image sensor, IMG HT is one-half of a diagonal length of the imaging plane of the image sensor, and TTL and IMG HT are expressed in mm.”
With respect to Claim 17, though Jung et al., (US 2021/0048646) discloses “The optical imaging system of claim 8,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the optical imaging system further satisfies 0.2 < FSD/FTD < 0.7, where ZSD is a sum of air gaps along the optical axis between the first to seventh lenses, ZTD is a sum of thicknesses along the optical axis of the first to seventh lenses, and ZSD and ZTD are expressed in a same unit of measurement.”
With respect to Claim 18, though Jung et al., (US 2021/0048646) discloses “The optical imaging system of claim 8,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the optical imaging system further satisfies 0 < min(f1:f3)/max(f4:f7) < 0.4, where min(f1:f3) is a minimum value of absolute values of focal lengths of the first to third lenses, max(f4:f7) is a maximum value of absolute values of focal lengths of the fourth to seventh lenses, and min(f1:f3) and max(f4:f7) are expressed in a same unit of measurement.”
With respect to Claim 19, though Jung et al., (US 2021/0048646) discloses “The optical imaging system of claim 8,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the optical imaging system further satisfies 0.4 < FTD/TTL < 0.7, where ZTD is a sum of thicknesses along the optical axis of the first to seventh lenses, TTL is a distance along the optical axis from an object-side surface of the first lens to the imaging plane, and ZTD and TTL are expressed in a same unit of measurement.”
With respect to Claim 21, though Jung et al., (US 2021/0048646) discloses “The optical imaging system of claim 20,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the third lens comprises a positive refractive power, and wherein the fifth lens comprises a negative refractive power.”
With respect to claims 22-23 these claims depend on claim 21 and are allowable at least for the reasons stated supra.
With respect to Claim 24, though Jung et al., (US 2021/0048646) discloses “The optical imaging system of claim 20,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the fourth lens comprises a negative refractive power, and wherein the sixth lens comprises a convex image-side surface.”
With respect to claims 25-26, these claims depend on claim 24 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872